FILED
                           NOT FOR PUBLICATION                                 DEC 11 2013

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


ANDREW VARGAS,                                   No. 12-15340

              Plaintiff - Appellant,             D.C. No. 2:10-cv-03130-LKK-
                                                 GGH
  v.

BP AMERICA INC.,                                 MEMORANDUM*

              Defendant - Appellee.


                  Appeal from the United States District Court
                      for the Eastern District of California
               Lawrence K. Karlton, Senior District Judge, Presiding

                          Submitted December 6, 2013**
                            San Francisco, California

Before: TROTT and MURGUIA, Circuit Judges, and EZRA, District Judge.***

       Plaintiff Andrew Vargas appeals the district court’s grant of summary




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
            The Honorable David A. Ezra, United States District Judge for the
Western District of Texas, sitting by designation.
judgment in favor of BP America Inc. (BP). We have jurisdiction under 28 U.S.C.

§ 1291, and we affirm.

      The district court correctly concluded that Vargas failed to establish a prima

facie case of retaliatory wrongful termination in violation of public policy under

California law. See Loggins v. Kaiser Permanente Int’l, 60 Cal. Rptr. 3d 45, 50-51

(Ct. App. 2007) (applying burden-shifting framework from McDonnell Douglas

Corp. v. Green, 411 U.S. 792, 802-05 (1973), to claim of retaliatory wrongful

termination in violation of public policy under California law); see also Yanowitz

v. L’Oreal USA, Inc., 116 P.3d 1123, 1130 (Cal. 2005) (applying McDonnell

Douglas framework to statutory claim for retaliation). Vargas adduced no

evidence of a causal nexus between his termination and his protected activity. It is

undisputed that the individual in BP’s human resources department who terminated

Vargas had no knowledge of Vargas’s history of complaints regarding BP’s safety

violations. Further, Vargas provided no evidence that anyone who did know of his

complaints instigated, was involved in, or was aware of his termination.

Accordingly, Vargas failed to make the prima facie case required to survive

summary judgment.

      The district court also correctly determined that, even if Vargas did establish

a prima facie case of retaliation, he failed to produce any direct evidence or any


                                          2
“specific and substantial” circumstantial evidence that BP’s proffered legitimate,

non-retaliatory reason for firing him was pretextual. See Villiarimo v. Aloha Island

Air, Inc., 281 F.3d 1054, 1062 (9th Cir. 2002). BP asserted that it fired Vargas

pursuant to its long-term disability policy more than two years after he suffered an

accident that left him unable to work in his original job or in an alternate capacity.

Vargas does not dispute that BP’s policy predated his accident, and he offers no

evidence that the policy was inconsistently applied. That a period of two or three

years passed between Vargas’s protected activity and his termination further

undermines any suggestion of pretext. See Clark Cnty. Sch. Dist. v. Breeden, 532
U.S. 268, 273-74 (2001) (holding that no causal connection existed between

protected activity and allegedly retaliatory action twenty months later).

      Vargas’s other arguments are unpersuasive.

      AFFIRMED.




                                           3